Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 05-04-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-23 are pending in this action. 

Response to Amendment
The amendment filed on 05-04-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 6 and 12 as well as added new dependent claims 18-23. Applicant has amended independent claims 1, 6 and 12  adding allowable limitations to expedite allowance of the instant application. Further Applicant has amended abstract per objection; therefore objection to abstract is withdrawn.

Applicant has amended claims 1, 6 and 12 as well as added new dependent claims 18-23. Applicant has amended independent claims 1, 6 and 12  adding allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 05-04-2022, under remark regarding allowable limitations “plurality of touch electrodes disposed on the encapsulation unit so as to surround the emission area, wherein the plurality of touch electrodes are formed so that surfaces thereof facing the plurality of vertices of the emission area are formed in a rounded shape, and wherein a distance from a peripheral edge of the emission area to a corresponding touch electrode is the same in each of the plurality of light-emitting elements” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 1, 6 and 12, does overcome the prior art rejection mailed on 02-09-2022; which puts application number 17006458 in condition for allowance. 

Examiner conducted  extensive search per Applicant’s arguments as well as amendments and newly searched prior art listed on USPTO 892’s of HONG Jung Moo (US-20180095570-A1) and HAN Jonghyun (US-20190204952-A1) does disclose or suggest “the touch sensor of the electroluminescent display according to the embodiment of the disclosure is configured such that a distance between the touch sensor and the cathode electrode in the central area of the bank is less than a distance between the touch sensor and the cathode electrode in an emission region of the subpixel. Thus, a parasitic capacitance formed between the cathode electrode on the bank and the touch sensor relatively increases. Namely, because the touch sensor is designed in consideration of a maximum parasitic capacitance, the parasitic capacitance will be described based on the central area of the bank “; however, none of the cited or  newly searched prior arts recites or  discloses all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;  “plurality of touch electrodes disposed on the encapsulation unit so as to surround the emission area, wherein the plurality of touch electrodes are formed so that surfaces thereof facing the plurality of vertices of the emission area are formed in a rounded shape, and wherein a distance from a peripheral edge of the emission area to a corresponding touch electrode is the same in each of the plurality of light-emitting elements“.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1, 6 and 12 as well as added new dependent claims 18-23. Applicant has amended independent claims 1, 6 and 12  adding allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 05-04-2022 are convincing. As argued by applicant in remarks under claim rejection page 10, paragraph 3; after extensive search and further consideration, the prior art of Lee et al. (US 2018/0358413 A1), in view of Chen et al. (US 2018/0240850 A1);  Park et al. (US 2016/0218159 A1) and KIM Younggu et al.( US 20210028395 A1) with all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
plurality of touch electrodes disposed on the encapsulation unit so as to surround the emission area, wherein the plurality of touch electrodes are formed so that surfaces thereof facing the plurality of vertices of the emission area are formed in a rounded shape, and wherein a distance from a peripheral edge of the emission area to a corresponding touch electrode is the same in each of the plurality of light-emitting elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

06-03-2022